NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DOMINICK D. PHILLIPS, DOC # R54452            )
                                              )
             Appellant,                       )
                                              )
v.                                            )    Case No. 2D17-3031
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 9, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.

Dominick D. Phillips, pro se.

PER CURIAM.


             Affirmed.


CASANUEVA, CRENSHAW, AND BADALAMENTI, JJ., Concur.